Citation Nr: 1118374	
Decision Date: 05/12/11    Archive Date: 05/17/11

DOCKET NO.  05-31 155	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Houston, Texas


THE ISSUE

Entitlement to a compensable rating for bilateral hearing loss.  


REPRESENTATION

Appellant represented by:	Disabled American Veterans


WITNESS AT HEARING ON APPEAL

Appellant


ATTORNEY FOR THE BOARD

Jarrette A. Marley, Associate Counsel


INTRODUCTION

The appellant is a Veteran who served on active duty from June 1969 to January 1972.  This matter is before the Board of Veterans' Appeals (Board) on appeal from an April 2004 rating decision by the Houston, Texas Department of Veterans Affairs (VA) Regional Office (RO) that, in pertinent part, continued a 0 percent rating for bilateral hearing loss.  In September 2009, a videoconference hearing was held before the undersigned; a transcript of the hearing is associated with the Veteran's claims file.  In May and in October 2009 the Board remanded this matter for additional development.  [The Board's October 2009 decision also denied service connection for tinea cruris and an increased rating for posttraumatic stress disorder.  Hence, those matters are no longer before the Board.]  


FINDING OF FACT

At no time during the appeal period is the Veteran's hearing acuity shown to have been worse than Level III in the right ear or worse than Level II in the left ear.  


CONCLUSION OF LAW

A compensable rating for bilateral hearing loss is not warranted.  38 U.S.C.A. §§ 1155, 5107 (West 2002); 38 C.F.R. §§ 3.102, 4.85, Diagnostic Code (Code) 6100, 4.86 (2010).  


REASONS AND BASES FOR FINDING AND CONCLUSION

A. Veterans Claims Assistance Act of 2000 (VCAA)

The VCAA, in part, describes VA's duties to notify and assist claimants in substantiating a claim for VA benefits.  See 38 U.S.C.A. §§ 5100, 5102, 5103, 5103A, 5106, 5107, 5126; 38 C.F.R. §§ 3.102, 3.156(a), 3.159, 3.326(a).  The VCAA applies to the instant claim.  

In a claim for increase, the VCAA requirement is generic notice, that is, notice of the type of evidence needed to substantiate the claim, namely, evidence demonstrating a worsening or increase in severity of the disability and the effect that worsening has on employment, as well as general notice regarding how disability ratings and effective dates are assigned.  Vazquez-Flores v. Shinseki, 580 F.3d 1270 (Fed. Cir. 2009).  The appellant was advised of VA's duties to notify and assist in the development of his claim.  See Mayfield v. Nicholson, 444 F.3d 1328 (Fed. Cir. 2006).  A December 2003 letter explained the evidence necessary to substantiate his claim, the evidence VA was responsible for providing, and the evidence he was responsible for providing.  A January 2011 supplemental statement of the case (SSOC) readjudicated the matter.  He has received the general-type notice described in Vazquez-Flores, and has had ample opportunity to respond/supplement the record.  It is not alleged that notice in this case was less than adequate.  

The Veteran's pertinent postservice treatment records have been secured.  The RO arranged for VA audiological examinations in April 2004, October 2006, and January 2010.  The examinations (and specifically that in January 2010) are adequate.  The examiners obtained a reported history from the Veteran and conducted a thorough examination, which included certified audiometry necessary for a proper determination in the matter.  See Barr v. Nicholson, 21 Vet. App. 303 (2007) (VA must provide an examination that is adequate for rating purposes).  The Veteran has not identified any pertinent evidence that remains outstanding.  VA's duty to assist is met.  Accordingly, the Board will address the merits of the claim.  

B. Legal Criteria, Factual Background, and Analysis

Initially, the Board notes all of the evidence in the Veteran's claims file, with an emphasis on the evidence relevant to this appeal, has been reviewed.  Although the Board has an obligation to provide reasons and bases supporting its decision, there is no need to discuss, in detail, every piece of evidence of record.  Gonzales v. West, 218 F.3d 1378, 1380-81 (Fed. Cir. 2000) (holding that VA must review the entire record, but does not have to discuss each piece of evidence).  Hence, the Board will summarize the relevant evidence where appropriate, and the analysis below will focus specifically on what the evidence shows, or fails to show, as to the claim.  

In general, disability evaluations are determined by the application of a schedule of ratings, which is based on the average impairment of earning capacity caused by a given disability.  Separate diagnostic codes identify the various disabilities.  38 U.S.C.A. § 1155; 38 C.F.R. Part 4.  

Where there is a question as to which of two ratings shall be applied, the higher rating will be assigned if the disability more closely approximates the criteria for that rating.  Otherwise, the lower rating will be assigned.  38 C.F.R. § 4.7.  

In a claim for increase, the present level of disability is the primary concern.  Francisco v. Brown, 7 Vet. App. 55, 58 (1994).  However, the United States Court of Appeals for Veterans Claims (Court) has also held that "staged" ratings are appropriate for an increased rating claim where the factual findings show distinct time periods when the service-connected disability exhibits symptoms that would warrant different ratings.  Hart v. Mansfield, 21 Vet. App. 505 (2007).  The relevant temporal focus for adjudicating the level of disability of an increased rating claim begins one year before the claim was filed.  As the instant claim for increase was received in November 2003, the period for consideration is from November 2002 until the present.  

Ratings for hearing loss disability are derived from Table VII of 38 C.F.R. § 4.85 by a mechanical application of the rating schedule to numeric designations assigned after audiometric evaluations are performed.  See Lendenmann v. Principi, 3 Vet. App. 345, 349 (1992).  The numeric designations correspond to eleven auditory acuity levels, indicated by Roman numerals, where Level I denotes essentially normal acuity and Level XI denotes profound deafness.  The assignment of the appropriate numeric level is based on the results of controlled speech discrimination tests in combination with the claimant's average hearing threshold.  The average threshold is obtained from puretone audiometric tests in the frequencies of 1000, 2000, 3000, and 4000 Hertz.  38 C.F.R. § 4.85.  

Rating specialists use either Table VI or VIa of 38 C.F.R. § 4.85 to determine the correct Roman numeral designation.  Table VIa is employed when the use of speech discrimination tests is inappropriate due to language difficulties, inconsistent speech discrimination scores, etc., or where there is an exceptional pattern of hearing loss (as defined in 38 C.F.R. § 4.86).  One such pattern occurs when the puretone threshold at each of the four specified frequencies (1000, 2000, 3000, and 4000) is 55 decibels or more.  38 C.F.R. § 4.86(a).  Another pattern occurs when the puretone threshold at 1000 Hertz is 30 decibels or less and the puretone threshold at 2000 Hertz is 70 decibels or more.  38 C.F.R. § 4.86(b).  

An October 2002 rating decision granted the Veteran service connection for bilateral hearing loss, rated 0 percent, effective October 2001.  

On July 2003 private audiological evaluation, audiometry results were provided in the form of a graphic-type audiogram.  As the private audiological examination results are conveyed on a straightforward graph, the Board finds that it is able to interpret the findings.  See Kelly v. Brown, 7 Vet. App. 471, 474 (1995) (wherein the Court stated that it does not have the power to interpret the results of a graphic-type audiogram, and further indicating the Board is empowered to make such factual findings in the first instance).  While it is not clear the private audiometry was conducted in accordance with the regulatory guidelines of 38 C.F.R. § 4.85(a) (e.g., that speech recognition was tested in a controlled environment, and employed the Maryland CNC Test), for the limited purpose of this appeal, the Board interprets the July 2003 private audiometry puretone thresholds, in decibels, as:  




HERTZ


	
500
1000
2000
3000
4000
RIGHT
15
25
50
65
65
LEFT
10
25
60
60
60

The average puretone threshold (for each ear) was 55 decibels.  "Quiet discrimination," revealed speech recognition ability of 92 percent in the right ear, and 96 percent in the left.  See Kelly, 7 Vet. App. at 475 (Steinberg, J., concurring) (the Board could have used private "speech recognition" scores, which could refer to the Maryland CNC Test, as evidence in support of the Veteran's claim).  

In his November 2003 claim seeking an increased rating for hearing loss, the Veteran reported that he was issued hearing aids in October 2003.  

On April 2004 audiological evaluation on behalf of VA, puretone thresholds, in decibels, were: 




HERTZ


	
500
1000
2000
3000
4000
RIGHT
30
25
60
65
65
LEFT
55
35
70
65
70

The average puretone thresholds were 54 decibels in the right ear, and 60 decibels in the left ear.  Speech audiometry revealed speech recognition ability of 100 percent in the right ear, and 96 percent in the left ear.  The examiner noted that there was no functional impairment from the Veteran' s hearing loss, although he wore hearing aids provided by VA in 2003.  The Veteran denied any time lost from work due to his hearing loss.  

On October 2006 audiological evaluation on behalf of VA, puretone thresholds, in decibels, were: 




HERTZ


	
500
1000
2000
3000
4000
RIGHT
20
30
65
60
70
LEFT
20
35
70
60
60

The average puretone threshold was 56 decibels, for each ear.  Speech audiometry revealed speech recognition ability of 88 percent in the right ear, and 100 percent in the left ear.  The Veteran reported the functional impairment from his hearing loss is that he cannot always understand what others are saying to him.  

At the September 2009 video conference hearing, the Veteran testified that his hearing loss causes difficulty hearing what people are saying.  He denied that it causes problems with his employment, stating that people sometimes have to repeat themselves so that he can understand what they said.  (hearing transcript, p. 7).  

On January 2010 VA audiological evaluation, puretone thresholds, in decibels, were: 




HERTZ


	
500
1000
2000
3000
4000
RIGHT
15
35
60
65
70
LEFT
15
35
65
65
70

The average puretone thresholds were 58 decibels for the right ear and 59 decibels for the left.  Speech audiometry revealed speech recognition ability of 92 percent in each ear.  The Veteran reported he has difficulty hearing other people and hearing instructions.  He also reported difficulty hearing on the telephone and hearing in background noise.  

Applying the results of the July 2003 private audiological evaluation to Table VI produces a finding that the Veteran had Level I hearing acuity in each ear (which under Table VII warrants a 0 percent rating).  

Applying the results of the April 2004 examination on behalf of VA to Table VI produces a finding that the Veteran had Level I hearing acuity in the right ear, and Level II hearing acuity in the left ear (again warranting a 0 percent rating).  

Applying the results of the October 2006 examination on behalf of VA to Table VI produces a finding that the Veteran had Level III hearing acuity in the right ear, and Level II hearing acuity in the left ear (again warranting a 0 percent rating).  

Applying the results of the January 2010 VA examination to Table VI produces a finding that the Veteran has Level II hearing acuity in each ear (also warranting a 0 percent rating).  

As an exceptional pattern of hearing is not shown (and there is no indication of language difficulty or inconsistent speech discrimination scores), rating under the alternate criteria of Table VIa would be inappropriate.  His prescription for (and use of) hearing aids is evidence that he has impaired hearing; however, such alone does not establish that the hearing loss disability has risen to a compensable level (or provide a basis for an increased rating).  

Under Table VII, the numeric designations of (at worst) Level III in the right ear, and Level II in the left ear, requires the assignment of a 0 percent rating under Code 6100.  38 C.F.R. § 4.85.  Inasmuch as there is no evidence that the Veteran's hearing loss disability met the schedular requirements for a compensable rating at any time during the appeal period, a "staged" increased rating is not warranted.  

In Martinak v. Nicholson, 21 Vet. App. 447, 455 (2007), the Court held in pertinent part, in essence, that for a VA audiological evaluation to be adequate, in addition to reporting objective test results the audiologist must describe the impairment of function caused by a hearing loss disability.  The Court's rationale in requiring such description involves the potential application of 38 C.F.R. § 3.321(b).  In this regard, the April 2004 VA examiner found there was no functional impairment from the Veteran's hearing loss.  The October 2006 VA examiner noted the Veteran's complaint of being unable to always understand what others are saying.  And the January 2010 VA examiner noted that the Veteran's hearing loss causes difficulty hearing others (including on the phone), hearing instructions, and hearing in background noise.  The Veteran self-reported such impairment at the September 2009 videoconference hearing, and the Board finds no reason to question that the effect of the Veteran's hearing loss on function is as described.  

The Board finds that referral for an extraschedular rating under 38 C.F.R. § 3.321(b) is not warranted.  The functional loss noted and self-reported by the Veteran, i.e., difficulty hearing other s and hearing instructions (requiring speakers to repeat themselves), is fully contemplated by the schedular criteria.  See 38 C.F.R. § 4.1; consequently, those criteria are not inadequate.  See Thun v. Peake, 23 Vet. App. 111 (2008).  Therefore, referral for consideration of an extraschedular evaluation is not warranted.  

As the Veteran works as an aircraft mechanic and has not alleged unemployability due to his hearing loss, the matter of entitlement to a total rating based on individual unemployability is not raised by the record.  See Rice v. Shinseki, 22 Vet. App. 447 (2009).  

ORDER

A compensable rating for bilateral hearing loss is denied.  


____________________________________________
George R. Senyk
Veterans Law Judge, Board of Veterans' Appeals



Department of Veterans Affairs


